 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ALVIN GEORGE WALKER, SR.,

 9                                  Petitioner,           Case No. C18-1799-JCC-MAT

10           v.
                                                          ORDER GRANTING PETITIONER
11    RON HAYNES,                                         ADDITIONAL TIME TO FILE A
                                                          RESPONSE
12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. On April 16, 2019, the

15   Court received a letter from petitioner apparently inquiring about when he would be permitted to

16   file a reply brief in support of his federal habeas petition. (See Dkt. 11.) This information was

17   previously provided in the Court’s Order for Service and Answer which was issued on January 14,

18   2019. (Dkt. 7.) Specifically, the Court advised therein that petitioner could file any response to

19   respondent’s answer not later than the Monday immediately preceding the Friday designated by

20   respondent for consideration of the matter. (See id. at 2, ¶ 3.) Respondent filed his answer to

21   petitioner’s petition on February 28, 2019 and noted the answer on the Court’s calendar for

22   consideration on March 22, 2019. (See Dkt. 9.) Petitioner’s response to respondent’s answer was

23   therefore due not later than March 18, 2019. Because petitioner apparently misunderstood the

     ORDER GRANTING PETITIONER
     ADDITIONAL TIME TO FILE A
     RESPONSE - 1
 1   Court’s prior instructions, and because respondent will not be prejudiced by a slight delay in these

 2   proceedings, the Court is willing to grant petitioner some additional time to file a response to

 3   respondent’s answer.

 4          Accordingly, the Court hereby ORDERS as follows:

 5          (1)     Petitioner shall file any response to respondent’s answer to his federal habeas

 6   petition not later than May 24, 2019.

 7          (2)     Respondent’s answer to petitioner’s federal habeas petition (Dkt. 9) is RE-NOTED

 8   on the Court’s calendar for consideration on May 31, 2019. Respondent shall file any reply brief

 9   in support of his answer by that date.

10          (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

11   respondent, and to the Honorable John C. Coughenour.

12          DATED this 22nd day of April, 2019.

13

14

15
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER
     ADDITIONAL TIME TO FILE A
     RESPONSE - 2
